UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5020


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYNARD D. WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:11-cr-00037-DCN-1)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ann Briks Walsh, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.  Robert Nicholas Bianchi, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raynard       D.    Williams             pled       guilty     to     possession          with

intent     to    distribute          crack       cocaine,             21    U.S.C.          § 841(a)(1)

(2006), and was sentenced to 188 months’ imprisonment.                                         Williams

noted a timely appeal.

            Counsel       has        filed       a       brief     pursuant            to    Anders    v.

California, 386 U.S. 738 (1967), asserting that she has found no

meritorious       grounds      for     appeal,             but    questioning               whether   the

district court complied with Fed. R. Crim. P. 11 in accepting

Williams’       guilty    plea       and     whether            the    sentence             imposed   was

reasonable.        Although informed of his right to file a pro se

supplemental brief, Williams has not done so.                                We affirm.

            We have reviewed the transcript of Williams’ guilty

plea hearing and find that the district court fully complied

with the mandates of Rule 11.                        The court ensured that Williams

understood the charges against him, the potential sentence he

faced,     and     the      rights          he           was     giving          up     by     pleading

guilty.     See United States v. DeFusco, 949 F.2d 114, 116 (4th

Cir. 1991).        Moreover, Williams entered his plea knowingly and

voluntarily, and the plea was supported by a sufficient factual

basis.    Id. at 119–20.

            We     review        Williams’               sentence          for        reasonableness,

applying    an    abuse     of       discretion                standard.          Gall       v.   United

States,     552    U.S.        38,     51        (2007).              This        review       requires

                                                     2
consideration             of      both        the        procedural          and         substantive

reasonableness of the sentence.                           Id.      We assess whether the

district       court       properly        calculated           the    advisory           Guidelines

range, considered the factors set forth in 18 U.S.C. § 3553(a)

(2006), analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                               Gall, 552 U.S. at

49–50; see United States v. Lynn, 592 F.3d 572, 575–76 (4th Cir.

2010).         If    there        is     no    procedural          error,         we    review    the

substantive         reasonableness            of    the     sentence,        “examin[ing]         the

totality       of   the        circumstances         to    see    whether         the     sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                        United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

If   the   sentence         is    within      the        Guidelines     range,          we   apply   a

presumption of reasonableness.                      Rita v. United States, 551 U.S.

338, 346–56 (2007) (upholding presumption of reasonableness for

within-Guidelines sentence).

               We have thoroughly reviewed the record and conclude

that     the    sentence          is     both       procedurally            and        substantively

reasonable.              Moreover,       Williams         has    failed      to        overcome   the

presumption         of    reasonableness            we    accord      his    within-Guidelines

sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

                                                    3
We therefore affirm Williams’ conviction and sentence.                   This

court requires that counsel inform Williams, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Williams requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Williams.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before   the   court    and    argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      4